  Case 15-43175       Doc 26    Filed 01/24/19 Entered 01/24/19 14:39:40           Desc Main
                                  Document     Page 1 of 2


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            CHICAGO DIVISION
                                  :
In re:                            :
                                  :
    Emma L. Perkins               :  Case No.: 15-43175
                                  :  Chapter 13
       Debtor.                    :  Judge Carol A. Doyle
                                  :  *********************
                                  :


        NOTICE OF WITHDRAWAL OF RESPONSE TO NOTICE OF FINAL CURE

         Now comes Nationstar Mortgage LLC ("Movant") by and through counsel, and hereby

withdraws its Response to Notice of Final Cure which was filed in this Court on January 24,

2019.

                                                   Respectfully submitted,
                                                       T5PEE+3VDINBO
                                                   Todd J. Ruchman (6271827)
                                                   Keith Levy (6279243)
                                                   Sarah E. Barngrover (28840-64)
                                                   Adam B. Hall (0088234)
                                                   Edward H. Cahill (0088985)
                                                   Umair M. Malik (6304888)
                                                   Manley Deas Kochalski LLC
                                                   P.O. Box 165028
                                                   Columbus OH 43216-5028
                                                   Telephone: 614-220-5611
                                                   Fax: 614-627-8181
                                                   Attorneys for Movant
                                                   The case attorney for this file is Todd J.
                                                   Ruchman.
                                                   Contact email is
                                                   tjruchman@manleydeas.com




16-002078_CJP
  Case 15-43175       Doc 26    Filed 01/24/19 Entered 01/24/19 14:39:40            Desc Main
                                  Document     Page 2 of 2



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Withdrawal of

Response to Notice of Final Cure was served on the parties listed below via e-mail notification:

   U.S. Trustee, Patrick S. Layng, Office of the United States Trustee, Region 11, 219 S.
   Dearborn Street, Room 873, Chicago, IL 60604

   Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603

   Veronica D Joyner, Attorney for Emma L. Perkins, Joyner Law Office, 120 South State
   Street, Suite 200, Chicago, IL 60603, vdjoyner@joynerlawoffice.com
                                                                                         
The below listed parties were served via regular U.S. Mail, postage prepaid, on January ___,
2019:

   Emma L. Perkins and Beverly Perkins, 808 N. Lorel, Chicago, IL 60651

   Emma L. Perkins and Beverly Perkins, 808 North Lorel Avenue, Chicago, IL 60651
                                                       T5PEE+3VDINBO




16-002078_CJP
